circumstances, see Jacobs v. Adelson, 130 Nev., Adv. Op. 44, 325 P.3d
                1282, 1286-87 (2014) (adopting majority view in holding that defamatory
                statements made to the media during the course of judicial proceedings
                are not absolutely privileged when the media is not a party to the lawsuit
                or intertwined in it), and with regard to petitioners' argument that
                dismissal was mandated under the conditional reply privilege or because
                the statements made to media were non-actionable opinions, petitioners
                failed to demonstrate that the district court's decision to permit the
                defamation cause of action to continue beyond the pleading stage was
                contrary to the law or an arbitrary or capricious exercise of discretion such
                that writ relief is warranted. See id. at 1288 & n.4; Int? Game Tech., Inc.
                v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                (2008). Accordingly, we deny the petition. NRAP 21(b); Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                Accordingly, we
                            ORDER the petition DENIED.




                                                                                      , J.
                                                           Douglas


                PARRAGUIRRE, J., concurring:
                            For the reasons stated in the Jacobs dissent, I disagree that
                absolute privilege does not apply to statements made to the media.           See
                130 Nev., Adv. Op. 44, 325 P.3d 1282, 1288-89 (2014). I recognize,
                however, that Jacobs is now the controlling law and I agree that
                petitioners failed to meet their burden of demonstrating that the district
                court was otherwise mandated to dismiss the defamation cause of action

SUPREME COURT
         OF
      NEVADA                                          2
(0) 1.947A
                at this stage of the litigation. I therefore concur in the disposition of this
                writ petition.


                                                            —Parraguirre
                                                              claMskja6arra.



                CHERRY, J., dissenting:


                            As recognized in the Jacobs dissent, the scope of privilege that
                applies to statements made to the media is an important issue regarding
                First Amendment protections. Although the Jacobs majority opinion
                determined that absolute privilege does not apply to statements made to
                the media, I would direct an answer and entertain this petition as
                petitioners presented issues of arguable merit regarding whether the
                statements made here are otherwise protected or non-actionable.




                cc: Hon. Susan Scann, District Judge
                     JK Legal & Consulting, LLC
                     Lipson Neilson Cole Seltzer & Garin, P.C.
                     Garcia-Mendoza & Snavely, Chtd.
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
10) 1947A